Mr Justice Green
delivered the opinion of the court March 28th, 1887.
It is not, and of course cannot, be questioned that, under *309.the nineteenth article of the defendant’s constitution, the contract in question in this ease imposed a legal obligation upon the defendant to pay the money in controversy to the present plaintiff. The contract was made and performed, by the deceased and this plaintiff, in strict conformity with all the requirements of the constitution and by-laws of the defendant, and the defendant is willing to pay the money called for by the contract, but wishes to be protected against a possible wrong payment and, for that purpose only, makes defence. The learned court below was of opinion that there was a fatal conflict between the charter and the constitution in respect of the persons who may receive benefits from the defendant company, and for that reason alone refused judgment to the plaintiff. The second section of the charter upon which this conclusion is based is in the following words:
“ The purposes of this corporation shall be the maintenance of a society for the purpose of benefiting and aiding the widows and orphans of deceased members.”
Construing these words, the learned court below held that it was not within the power of the defendant to stipulate for the payment of the benefits to any person,-other than the widow and orphans, who might be designated as the recipient by the deceased under article nineteenth of the constitution. We think this is too narrow and strained a view to take of the second section of the charter quoted above. While it is true that the general purpose of the corporation is there stated to be the maintenance of a society for benefiting and aiding widows and orphans of deceased members, it must be observed'that this is only the statement' of a general purpose. It is only the recital of an object sought to be accomplished, and which doubtless is accomplished in the great majority of cases, even though in exceptional cases the benefits may, by special contract, be paid to other persons than the widow or orphans. There is no prohibitory or restrictive language excluding from the powers of the corporation the right to contract specially with the member for the payment of benefits to other persons than his widow or orphans. Nor is such a contract to be held void by reason of any necessary implication from the language of the charter. For the widow and orphans may be much benefited, and in many ways, by a contract designating another beneficiary, as, for instance, if the member, in his lifetime, desiring to establish a home for his wife and children which they might hold after his death, borrowed money for that purpose, and so used it, and, to secure the loan, designated the lender as the beneficiary of his membership, certainly his widow and orphans would be most materially benefited by such an arrangement. Or if, having a home, he met with disaster and was about to *310lose it by a judicial sale, and should save it by a similar provision, his widow and orphans would 'be thereby benefited. Or if, having property and also debts, but not to the point of insolvency, he could borrow money by means of a membership with such an association, and he should become a member for that very purpose, the creditor possibly paying the dues, and he could to that extent diminish his indebtedness during his life, and thus leave that much more of his property to his widow and orphans, undoubtedly they would be thereby benefited. Or he might borrow the money and give it directly to his wife or children daring his life, pledging his membership to the lender as above, and then also they would receive the full advantage of the transaction without waiting until his death. Many more illustrations of a similar character might easily be suggested, but it is unnecessary. They all prove the same proposition, to wit, that it is entirely possible to benefit the widow or orphans by means of such a membership, though neither of them is the designated beneficiary, and hence there is no necessary conflict between the second section of the charter and the nineteenth article of the constitution.
But again the member may be unmarried, or he may have become a widower and without children during his life, though at the time his membership commenced he may have had both a wife and children. Surely, in such a case, it would not be contended that the company could resist payment if the action were.brought by an administrator, even though the money was needed only for the payment of debts, or if brought by a designated beneficiary, who had loaned money on the faitli of the membership. Further discussion does not seem to be required. We are of opinion the plaintiff is entitled to judgment in the case stated.
Judgment reversed, and judgment is now entered in favor of the plaintiff, and against the defendant, for the sum of $1,000, with interest from the 24th day of July, A. D. 1884, and costs.